DETAILED ACTION
	The Reply filed on 02/16/2021 is acknowledged. This communication is a second Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are pending and have been considered below.
Response to Amendment
The previous specification objections have been withdrawn in light of applicant's indication that the matter objected to was described in the references (US patent No. 8,074,581 and US Pub. No. 2010/0302454) which were incorporated in the specification by reference in their entirety.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, at lines 14-19, the following claim language presents new matter which was not originally disclosed in the specification. In the recitation “a first control enabling a first user to selectively take control of one of the first and second displays and to present information from a computer device on a selected one of the first and second displays; a second control enabling a second user to selectively take control of 
As per claim 17, at lines 14-19, the following claim language presents new matter which was not originally disclosed in the specification.  In the recitation “a first control enabling a first user to selectively take control of at least one of and any of the first and second displays and to present information from a computer device on a selected one of the first and second displays; and a second control enabling a second user to selectively take control of at least one of and any of the first and second displays and to present information from a computer device on a selected one of the first and second displays” the terms “selectively take control of at least one of and any of” were not originally disclosed in the specification.
As per claim 19, at lines 14-16, the following claim language presents new matter which was not originally disclosed in the specification.  In the recitation “a first control enabling a first user to selectively take control of at least one of and any of the first and second displays and to present information from a computer device on a selected one of the first and second displays” the terms “selectively take control of at least one of and any of” were not originally disclosed in the specification.
As per claim 20, at lines 4-5, the following claim language presents new matter which was not originally disclosed in the specification.  In the recitation “wherein the first control enables the first user to selectively take control of at least one of and any of the first, second and third display screens” the terms “selectively take control of at least one of and any of” were not originally disclosed in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10, 11, 13, 14, and 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrell (online photograph catalog published 02-18-1998: http://hdl.loc.gov/loc.pnp/ppmsca.62071) in view of Houghton (GB 2,249,645).
As per claim 1, Ferrell teaches a conferencing assembly (as illustrated, the computer lab is capable of functioning as a conferencing assembly; annotated figure 1; below), the conferencing assembly comprising: a first table assembly (annotated figure 1) including: (i) a first table top (annotated figure 1) having oppositely facing front and rear edges (annotated figure 1), the first table top forming a first table top surface (annotated figure 1); and (ii) at least a first display screen (annotated figure 1) supported with a lower edge of the first display screen adjacent the rear edge of the first table top (annotated figure 1) and with the first table top surface substantially unobstructed by the first display screen (as illustrated, the first table top surface is substantially unobstructed by the first display screen, since the surface extends a substantial distance beyond the first display screen; annotated figure 1); a second table assembly (annotated figure 1) including: (i) a second table top (annotated figure 1) having oppositely facing front and rear edges (annotated figure 1), the second table top forming a second table top surface 
Ferrell fails to disclose the first / second control enabling a first / second user to selectively take control of one of the first and second displays and to present information from a computer device on a selected one of the first and second displays.
Houghton discloses a coupling device (abstract) comprising a control (keyboard 6) enabling a user to selectively take control of one of the first and second displays and to present information from a computer device on a selected one of the first and second 
Therefore from the teaching of Houghton, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the computer assembly and keyboards of Ferrell to enable a first / second user to selectively take control of one of the first and second displays and to present information from a computer device on a selected one of the first and second displays, as taught by Houghton in order to allow an instructor on one computer to switch to a student computer to demonstrate a particular program or assignment to facilitate computer education.  
As per claim 2, Ferrell teaches a third display screen (annotated figure 1) adjacent the rear edge of the second table top (annotated figure 1) and that is substantially parallel to the second display screen (annotated figure 1).
As per claim 3, Ferrell fails to disclose each of the second and third display screens has a diagonal dimension that is smaller than the diagonal dimension of the first display screen.
However, it would have been an obvious matter of design choice to make each of the second and third display screens have a diagonal dimension that is smaller than the diagonal dimension of the first display screen, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ferrell to make each of the second 
As per claim 4, Ferrell fails to disclose a diagonal dimension of the first display screen is between thirty and forty-six inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein a diagonal dimension of the first display screen is between thirty and forty-six inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to contrive any number of desirable ranges wherein a diagonal dimension of the first display screen is between thirty and forty-six inches, in order to provide the optimal viewing size to maximize the clarity of the information on the display per a particular age group or accessibility preference.	
As per claim 5, Ferrell fails to disclose a gap between the front edges of the first and second table assemblies is between twenty-four and forty-two inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the 
As per claim 8, Ferrell teaches the front edges of the first and second table tops are straight and parallel (annotated figure 1).
As per claim 10, Ferrell fails to disclose a diagonal dimension of each of the first and second display screens is between twenty and forty-two inches.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein a diagonal dimension of each of the first and second display screens is between twenty and forty-two inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 
As per claim 11, Ferrell teaches the first table top has first and second lateral edges (annotated figure 1; although it is difficult to see the second far lateral edge, it is understood that there would be a lateral edge since it is met with the wall) that traverse a distance between the front and rear edges of the first table top (annotated figure 1), the second table top has first and second lateral edges (annotated figure 1; although it is difficult to see the second far lateral edge, it is understood that there would be a lateral edge since it is met with the wall) that traverse the distance between the front and rear edges of the second table top (annotated figure 1).
Ferrell fails to disclose each lateral edge having a length dimension of at least five feet.
However, it would have been an obvious matter of design choice to make each lateral edge have a length dimension of at least five feet, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make each lateral 
As per claim 13, Ferrell teaches the first control and the second control are physically linked to the first table assembly and the second table assembly, respectively (since the computers are part of the assembly and the keyboards are respectively linked to the computers, the limitation is met).
As per claim 14, Ferrell teaches each of the first and second lateral edges is straight (annotated figure 1; although it is difficult to see the second far lateral edge, it is understood that it would be a straight lateral edge since it is met with the wall). 
As per claim 16, Ferrell fails to disclose the second display screen having a diagonal dimension that is smaller than the diagonal dimension of the first display screen.
However, it would have been an obvious matter of design choice to make the second display screen have a diagonal dimension that is smaller than the diagonal dimension of the first display screen, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ferrell to make the second display screen having a diagonal dimension that is smaller than the diagonal dimension of the first display screen, in order to provide the optimal viewing size to maximize the clarity of the information on the display per a particular age group or accessibility preference.  
Claim(s) 6, 7, and 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrell (online photograph catalog published 02-18-1998: http://hdl.loc.gov/loc.pnp/ppmsca.62071), in view of Houghton (GB 2,249,645), in view of Mauchly et al. (U.S. Patent No. 8,797,377).
As per claim 6, Ferrell as modified fails to disclose videos of remote conferees are presented via the second and third display screens.
Mauchly et al. discloses a system for videoconference configuration (title) wherein videos of remote conferees are presented via second and third display screens (56; figures 2a and 2b).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified computer assembly of Ferrell to include videos of remote conferees presented via the second and third display screens, as taught by Mauchly et al. in order to provide a separate view of the remote conferees to more than one computer user, so that each user can separately use their personal computer.  
As per claim 7, Ferrell as modified fails to disclose first and second video cameras positioned adjacent the first and second display screens to capture video of a space including a configuration from first and second different perspectives that are aligned with the first and second display screens.
Mauchly et al. discloses a system for videoconference configuration (title) comprising first and second video cameras (58) positioned adjacent first and second display screens (56) to capture video of a space including a configuration from first and 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified computer assembly of Ferrell to include first and second video cameras positioned adjacent first and second display screens to capture video of a space including the configuration from first and second different perspectives that are aligned with the first and second display screens, as taught by Mauchly et al. in order to provide a video conference with the perspectives of different users so that each user can be viewed independently.  
As per claim 9, Ferrell as modified fails to disclose a video of a remote conferee that is currently presenting at a conference is presented on the first display screen.
Mauchly et al. discloses a system for videoconference configuration (title) comprising a video of a remote conferee that is currently presenting at a conference is presented on the first display screen (56a; figures 2a and 2b).
Therefore from the teaching of Mauchly et al., it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified computer assembly of Ferrell to include a video of a remote conferee that is currently presenting at a conference is presented on the first display screen, as taught by Mauchly et al. in order to provide a video conference with a presentation of a presenter so that all users can view a particular presentation in sync with one another.  
Claim(s) 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrell (online photograph catalog published 02-18-1998: http://hdl.loc.gov/loc.pnp/ppmsca.62071), in view of Houghton (GB 2,249,645), in view of Parasnis et al. (U.S. Patent No. 6,728,753).
As per claim 12, Ferrell as modified fails to disclose a first interface associated with the first control is presented via a first laptop.
Parasnis et al. discloses a computer presentation assembly (abstract) wherein a first interface associated with the first control is presented via a first laptop (A computer, such as laptop computer 1152, is used to control display of the slides during the presentation; col. 18, lines 50-55).
Therefore from the teaching of Parasnis et al., it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified computer assembly of Ferrell such that a first interface associated with the first control is presented via a first laptop, as taught by Parasnis et al. in order to allow provide more controls that are available in a graphical interface than a hardware interface such as a keyboard.  
Claim(s) 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrell (online photograph catalog published 02-18-1998: http://hdl.loc.gov/loc.pnp/ppmsca.62071), in view of Houghton (GB 2,249,645), in view of Nagamitsu et al. (U.S. Patent No. 5,765,315).
As per claim 15, Ferrell as modified fails to disclose the first and second lateral edges of the first table top diverge away from each other between the rearward and forward edges of the first table top and wherein the first and second lateral edges of the second table top diverge away from each other between the rearward and forward edges of the second table top.

Therefore from the teaching of Nagamitsu et al., it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the modified computer assembly of Ferrell such that the first and second lateral edges of the first table top diverge away from each other between the rearward and forward edges of the first table top and wherein the first and second lateral edges of the second table top diverge away from each other between the rearward and forward edges of the second table top, as taught by the table top of Nagamitsu et al. in order to allow provide more space between to move around.  
Claim(s) 17-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrell (online photograph catalog published 02-18-1998: http://hdl.loc.gov/loc.pnp/ppmsca.62071) in view of Bookspan et al. (U.S. Patent No. 6,629,129).
As per claim 17, Ferrell teaches a conferencing assembly (as illustrated, the computer lab is capable of functioning as a conferencing assembly; annotated figure 1; below), the conferencing assembly comprising: a first table assembly (annotated figure 1) including: (i) a first table top (annotated figure 1) having oppositely facing front and rear edges (annotated figure 1), the first table top forming a first table top surface (annotated figure 1); and (ii) at least a first display screen (annotated figure 1) supported with a lower edge of the first display screen adjacent the rear edge of the first table top (annotated figure 1) and with the first table top surface substantially unobstructed by the 
Ferrell fails to disclose a first / second control enabling a first / second user to selectively take control of at least one of and any of the first and second displays and 
Bookspan et al. discloses a virtual meeting services (abstract) including a first / second control (keyboard 140) enabling a first / second user to selectively take control of at least one of and any of the first and second displays and to present information from a computer device on a selected one of the first and second displays (a virtual meeting may also permit meeting attendees to share a primary application operating on the meeting host's computer, i.e., take control of the primary application running on the meeting host's computer using any of the meeting attendee's computers; col. 6, lines 20-30).
Therefore from the teaching of Bookspan et al., it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the computer assembly of Ferrell such that a first / second control enables a first / second user to selectively take control of at least one of and any of the first and second displays and to present information from a computer device on a selected one of the first and second displays, as taught by Bookspan et al. in order to allow an administrator or remote trainer to demonstrate, train, teach, or troubleshoot for another user.  
As per claim 18, Ferrell teaches the first control is coupled to the first table assembly and the second control is coupled to the second table assembly (since the computer is part of the assembly and the mouse and keyboard are coupled to the computer, the limitation is met).
As per claim 19, Ferrell teaches a conferencing assembly (as illustrated, the computer lab is capable of functioning as a conferencing assembly; annotated figure 1; 
selectively take control of at least one of and any of the first and second displays and to present information from a computer device on a selected one of the first and second displays.
Bookspan et al. discloses a virtual meeting services (abstract) including a first control (keyboard 140) enabling a first user to selectively take control of at least one of and any of the first and second displays and to present information from a computer device on a selected one of the first and second displays (a virtual meeting may also permit meeting attendees to share a primary application operating on the meeting host's computer, i.e., take control of the primary application running on the meeting host's computer using any of the meeting attendee's computers; col. 6, lines 20-30).
Therefore from the teaching of Bookspan et al., it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the computer assembly of Ferrell such that a first control enables a first user to selectively take control of at least one of and any of the first and second displays and to present information from a computer device on a selected one of the first and second displays, as taught by Bookspan et al. in order to allow an administrator or trainer to demonstrate, train, teach, or troubleshoot for another user.  
As per claim 20, Ferrell teaches at least a third display screen (annotated figure 1) supported adjacent the rear edge of the second table top (annotated figure 1) with the second table top surface substantially unobstructed by the third display screen (as illustrated, the second table top surface is substantially unobstructed by the third display screen, since the surface extends a substantial distance beyond the first display screen; annotated figure 1) but fails to disclose wherein the first control enables the first user to 
Bookspan et al. discloses a virtual meeting services (abstract) including a first control (keyboard 140) enabling the first user to selectively take control of at least one of and any of the first, second and third display screens (a virtual meeting may also permit meeting attendees to share a primary application operating on the meeting host's computer, i.e., take control of the primary application running on the meeting host's computer using any of the meeting attendee's computers; col. 6, lines 20-30).
Therefore from the teaching of Bookspan et al., it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the computer assembly of Ferrell such that the first control enables the first user to selectively take control of at least one of and any of the first, second and third display screens, as taught by the table top of Bookspan et al. in order to allow an administrator or trainer to demonstrate, train, teach, or troubleshoot for another user.  

    PNG
    media_image1.png
    504
    794
    media_image1.png
    Greyscale

	
Response to Arguments
10.	Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
The argument concerning new matter that “control assemblies… are disclosed in US patent application No. 2010/0302454, which is incorporated by reference, and which is cited in particular for it's disclosure of control assemblies. (See paragraph [00233]) US patent application No. 2010/0302454 describes a "selectable control interface [that] includes a separate selectable control for each of the plurality of display screens." 
New reference(s) Houghton (GB 2,249,645) has/have been added to overcome the newly added limitations, in particular with regards to claim 1. 
Applicant's argument that “There is no evidence of record that the range of 24 - 42 inches is "not very far off' from the distance in Ferrell” because it is “too narrow” is not found persuasive. 42 inches, in other words, a 6-foot gap between tables would be enough room for chairs and an adult to walk between. Applicant has not submitted any evidence that would suggest otherwise.
In addition, applicant argues that Nagamitsu, does not disclose any table top in which first and second lateral edges diverge away from each other, as required by claim 15. Applicant cites a wave-form in Nagamitsu, however, this element 3 is not the table referred to in the office action. The office action cites element 6, which is the table having edges that diverge away from each other.
With regards to the argument that Bookspan does not disclose does not disclose a system which selectively takes control of "any of' the first and second displays, the rejection has been restated to show that modifying the existing controls i.e. keyboard and computer to include the system of that enables “virtual meeting attendees to share a primary application operating on the meeting host's computer, i.e., take control of the primary application running on the meeting host's computer using any of the meeting attendee's computers”. This implies that one user on one computer can take control of an application on attendee’s computer. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633